DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the time course of the power or intensity" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a time course of a power or intensity" and suggests amending. 
Claims 2-4 are rejected based on their dependency on claim 1. 
Claim 5 recites the limitation "the maximum of the absolute value of the first time derivative" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a maximum of an absolute value of a first time derivative" and suggests amending.

Claim 7 recites the limitation "the time course of the power or intensity" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a time course of a power or intensity" and suggests amending. 
	Claim 8 is rejected by virtue of its dependency on claim 7.
	Claim 9 is rejected by virtue of its dependency on claim 8.
Claim 10 recites the limitation "the maximum of the absolute value of the first time derivative" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a maximum of an absolute value of a first time derivative" and suggests amending.
Claims 11-12 are rejected based on their dependency on claim 7.
Claim 13 recites the limitation "the time course of the power or intensity" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a time course of a power or intensity" and suggests amending.
	Claim 14 is rejected by virtue of its dependency on claim 13.
Claim 15 recites the limitation "the time course of the power or intensity" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a time course of a power or intensity" and suggests amending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2014/0243805 Dick et al., hereinafter “Dick”. 
Regarding claim 1, Dick discloses an irradiation device (Para 5) for irradiating a radiation absorbing medium (Para 21) with electromagnetic radiation (Para 20 and 21), the irradiation device (Figure 1, element 4) comprising a radiation source (figure 1, elements 1 and 2) configured to generate one or more pulses (Para 20) of electromagnetic radiation and to irradiate the medium  with the one or more pulses of electromagnetic radiation (Para 20 and 21), wherein a control unit (Figure 1, element 3) is configured to control the radiation source (Para 20) such that a time course of a power or intensity (Para 44 and 45, Figure 2) of at least one pulse of the one or more pulses of electromagnetic radiation exhibits a rising slope and/or a falling slope (Figure 2, Para 44), the rising slope and/or falling slope having a maximum gradient which is smaller than a predetermined gradient value (Para 33, the current is less that a threshold current, which would set the power at a corresponding value, less than a threshold), whereby a generation of optoacoustic waves in the medium in response to the rising slope or falling slope, respectively, is avoided or significantly reduced (Para 62; the optoacoustic effect of the therapy pulse can thus be avoided entirely).
Regarding claim 2, Dick discloses the rising slope and/or falling slope (Para 64; Figure 2) is a continuously or gradually rising slope or a continuously or gradually falling slope, respectively (Para 64; Figure 2; continuously rising/falling).
Regarding claim 3, Dick discloses the falling slope is a linearly falling slope or the rising slope is a linearly rising slope (Figure 2, the slope is linear for both the rising and falling).
Regarding claim 4, Dick discloses the falling slope is differentiable or the rising slope is differentiable (Figure 2, given that the slopes are linear, it is inherent that both the rising and falling slopes are differentiable).
Regarding claim 5, Dick discloses the maximum gradient (Figure 2, change of Power from to-t1, meaning the slope of the first rising segment) of the rising slope or falling slope (Figure 2), respectively, corresponds to a maximum of an absolute value of a first time derivative of the falling slope or rising slope, respectively (Figure 2, this is inherent. The first time derivative of the rising slope will be the change in power from to-t1, which is equal to the maximum gradient, and with power being positive, the absolute value is applied).
Regarding claim 15, Dick discloses a method (Para 82) for irradiating a radiation absorbing medium (Para 21) with electromagnetic radiation (Para 20 and 21), the method comprising the following steps: generating one or more pulses of electromagnetic radiation (Para 20) and irradiating the medium with the one or more pulses of electromagnetic radiation (Para 20 and 21), wherein a time course of a power or intensity (Para 44 and 45, Figure 2) of at least one pulse of the one or more pulses of electromagnetic radiation exhibits a rising slope and/or a falling slope (Figure 2, Para 44), the rising slope and/or falling slope having a maximum gradient which is smaller than a predetermined gradient value (Para 33, the current is less that a threshold current, which would set the power at a corresponding value, less than a threshold), whereby a generation of optoacoustic waves in the medium in response to the rising slope or falling slope, respectively, is avoided or significantly reduced (Para 62; the optoacoustic effect of the therapy pulse can thus be avoided entirely).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0243805 Dick et al., hereinafter “Dick”, in view of US 2015/0374988 LAUDANSKI, hereinafter “Laudanski”.
Regarding claim 7, Dick discloses an irradiation device (Para 5) for irradiating a radiation absorbing medium (Para 21) with electromagnetic radiation (Para 20 and 21), the irradiation device (Figure 1, element 4) comprising a radiation source (Figure 1, elements 1 and 2) configured to generate one or more pulses (Para 20) of electromagnetic radiation and to irradiate the medium  with the one or more pulses of electromagnetic radiation (Para 20 and 21), wherein a control unit (Figure 1, element 3) is configured to control the radiation source (Para 20) such that a time course of a power or intensity (Para 44 and 45, Figure 2) of at least one pulse of the one or more pulses of electromagnetic radiation exhibits a rising slope and/or a falling slope (Figure 2, Para 44), the rising slope and/or falling slope having a maximum gradient which is smaller than a predetermined gradient value (Para 33, the current is less that a threshold current, which would set the power at a corresponding value, less than a threshold), whereby a generation of optoacoustic waves in the medium in response to the rising slope or falling slope, respectively, is avoided or significantly reduced (Para 62; the optoacoustic effect of the therapy pulse can thus be avoided entirely); irradiating with the at least one pulse of electromagnetic radiation (Para 20 and 21).
Dick does not disclose a hearing aid device for a human ear, wherein the radiation source or a part thereof is dimensioned and/or designed for being placed in an ear, in particular in a middle or inner ear, and designed for irradiating a component of the ear or a radiation absorbing medium located in proximity of or adjacently to a component of the ear.
However, Laudanski teaches a hearing aid device (Para 19) for a human ear (Para 78), wherein the radiation source or a part thereof (Para 19, 28 and 80) is dimensioned and/or designed for being placed in an ear, in particular in a middle or inner ear (Para 19; the implanted part, i.e. inner ear, comprises the current source generator), and designed for irradiating a component of the ear or a radiation absorbing medium (Para 78) located in proximity of or adjacently to a component of the ear (Para 78).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the device will be used to treat an ear as taught by Laudanski, in the invention of Dick, in order to stimulate an auditory nerve and assist with hearing (Laudanski; Para 19).
Regarding claim 8, Dick discloses the control unit (Figure 1, element 3) is configured to control the radiation source (Para 20) such that the time course of the power or intensity (Para 44 and 45, Figure 2) of at least one pulse exhibits either a falling slope and a rising edge (Figure 2, Para 44), said falling slope having a maximum gradient which is smaller than a predetermined gradient value (Para 33, the current is less that a threshold current, which would set the power at a corresponding value, less than a threshold), or a rising slope and a falling edge (Figure 2), said rising slope having a maximal gradient which is smaller than a predetermined gradient value (Para 33, the current is less that a threshold current, which would set the power at a corresponding value, less than a threshold).
Regarding claim 9, Dick discloses the rising edge is a discontinuously rising edge or the falling edge is a discontinuously falling edge (Figure 2, falling edge is discontinuously falling from t1 to t4).
Regarding claim 10, Dick discloses the maximum of the absolute value (Figure 2, change of Power from to-t1, meaning the slope of the first rising segment) of the first time derivative of the rising edge and/or a maximum of an absolute value of a first time derivative of the falling edge (Figure 2, this is inherent. The first time derivative of the rising slope will be the change in power from to-t1, which is equal to the maximum gradient, and with power being positive, the absolute value is applied) is larger than the predetermined gradient value (Para 78 discloses the values of laser pulsing being above threshold power values).
Regarding claim 11, Dick discloses all the limitations of claim 7. 
Dick does not disclose the time course of the power or intensity of the at least one pulse exhibits a sawtooth shape.
However, Laudanski teaches the time course of the power or intensity (Figure 5A) of the at least one pulse exhibits a sawtooth shape (Figure 5A; Para 89).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the shape of the pulse as being a sawtooth shape as taught by Laudanski, in the invention of Dick, in order to generate a bi-phasic asymmetric waveform stimulation pulse (Laudanski; Para 89).
Regarding claim 12, Dick discloses the radiation source (Figure 1, elements 1 and 2), emitting at least one pulse of electromagnetic radiation (Para 20 and 21).
Dick does not disclose a radiation guiding element having a proximal end, into which the at least one pulse of electromagnetic radiation is coupled, and a distal end and being configured to guide the at least one pulse of electromagnetic radiation from the proximal end to the distal end, wherein the distal end is dimensioned and/or designed for being placed in the ear, in particular in the middle or inner ear, and designed for irradiating the component of the ear or to the radiation absorbing medium located in proximity of or adjacently to a component of the ear.
However, Laudanski teaches a radiation guiding element (Para 32; a flexible carrier) having a proximal end, into which the at least one pulse of electromagnetic radiation is coupled (Para 32; The proximal end taking the form of electrodes, through which the irradiation occurs), and a distal end and being configured to guide the at least one pulse of electromagnetic radiation from the proximal end to the distal end (Para 32-33 and 35-36; one stimulation electrode is external to the cochlea and the other is within it, the flexible carrier transports the irradiation from the external element to the internal one), wherein the distal end is dimensioned and/or designed for being placed in the ear, in particular in the middle or inner ear (Para 32; placed in the cochlea), and designed for irradiating the component of the ear or to the radiation absorbing medium (Para 78) located in proximity of or adjacently to a component of the ear (Para 78).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught a proximal and distal end to the radiation guiding element as taught by Laudanski, in the invention of Dick, in order to allow exchange of data between the external and implanted parts of the device and provide stimulation (Laudanski; Para 35).
Regarding claim 13, Dick discloses a laser surgery device (Para 5), the laser surgery device comprising: an irradiation device (Para 5) for irradiating a radiation absorbing medium (Para 21) with electromagnetic radiation (Para 20 and 21), the irradiation device (Figure 1, element 4) comprising a radiation source (figure 1, elements 1 and 2) configured to generate one or more pulses (Para 20) of electromagnetic radiation and to irradiate the medium  with the one or more pulses of electromagnetic radiation (Para 20 and 21), wherein a control unit (Figure 1, element 3) is configured to control the radiation source (Para 20) such that a time course of a power or intensity (Para 44 and 45, Figure 2) of at least one pulse of the one or more pulses of electromagnetic radiation exhibits a rising slope and/or a falling slope (Figure 2, Para 44), the rising slope and/or falling slope having a maximum gradient which is smaller than a predetermined gradient value (Para 33, the current is less that a threshold current, which would set the power at a corresponding value, less than a threshold), whereby a generation of optoacoustic waves in the medium in response to the rising slope or falling slope, respectively, is avoided or significantly reduced (Para 62; the optoacoustic effect of the therapy pulse can thus be avoided entirely), wherein the radiation source comprises a laser source (Figure 1, element 1; see also Para 107) and is dimensioned and/or designed for irradiating an organ of a human (Para 42; irradiating targeted tissue), with the at least one pulse of electromagnetic radiation (Para 20 and 21).
Dick does not disclose a surgery device, in particular for ear surgery and irradiation of a component of the ear. 
However, Laudanski teaches a surgery device (Para 19), in particular for ear surgery (Para 78) and irradiation of a component of the ear (Para 19; the cochlea).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the device will be used on the ear as taught by Laudanski, in the invention of Dick, in order to stimulate an auditory nerve and assist with hearing (Laudanski; Para 19).
Regarding claim 14, Dick discloses the control unit (Figure 1, element 3) is configured to control the radiation source (Para 20) such that the time course of the power or intensity (Para 44 and 45, Figure 2) of at least one pulse exhibits both a rising slope (Figure 2, Para 44) having a maximum gradient which is smaller than a predetermined gradient value (Para 33, the current is less that a threshold current, which would set the power at a corresponding value, less than a threshold) and a falling slope (Figure 2, Para 44) having a maximum gradient which is smaller than a predetermined gradient value (Para 33, the current is less that a threshold current, which would set the power at a corresponding value, less than a threshold).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792